DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,689,193. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are either broader versions of the issued claims or a rearrangement of limitations recited in the issued patent.
Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,351,346. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are either broader versions of the issued claims or a rearrangement of limitations recited in the issued patent.
Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,710,805. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are either broader versions of the issued claims or a rearrangement of limitations recited in the issued patent.
Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,066,238. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are either broader versions of the issued claims or a rearrangement of limitations recited in the issued patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 includes “a mobile storage unit is configured to be placed in a selected storage bay based at least partially on a utilization frequency associated with the mobile storage unit.”  This is indefinite as it suggests that the structure of the “mobile storage unit” somehow makes it configured for storage based on utilization frequency, but where the storage unit placed is a control function (or determined by a human) and no controller is being claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0129592 to Saboo.
Regarding claim 21 Saboo discloses a goods-to-man warehousing system comprising: a multilevel racking system (124); a plurality of mobile storage units (boxes carried on pallets); a storage unit transporter (112); and a pick-place vehicle (114), wherein the multilevel racking system comprises a vertically and horizontally distributed array of storage bays and a plurality of racking system aisles (see figure 1a), the storage unit transporter and the pick-place vehicle are each configured to travel in a plurality of the racking system aisles (each free to travel along floor down aisles), the storage unit transporter is further configured to travel beneath the vertically and horizontally distributed array of storage bays of the multilevel racking system (112 is shorter than area below bottom shelf), the pick-place vehicle comprises pick-place hardware (see 114) that enables the pick-place vehicle to place a mobile storage unit into a storage bay (load pallet of boxes into a bay), and the storage unit transporter comprises storage unit engagement hardware that enables the storage unit transporter to receive the mobile storage unit from the storage bay such that the mobile storage unit is placed atop the storage unit transporter (box on top of 112), and transport the mobile storage unit away from the storage bay with the mobile storage unit placed atop the storage unit transporter.
Regarding claim 22 Saboo discloses the storage bays of the multilevel racking system comprise respective storage bay heights that are limited to accommodate a height of only one mobile storage unit (boxes of different sizes and heights can be accommodated including those having a height of at least half the shelf height).  It is noted that the claims do not require the mobile storage unit to have a particular height.  It might be clearer to say that the storage bays have a height less that twice the height of the mobile storage units.
Claims 23 and 24 recite functional limitations and Saboo is capable of performing the functions and thus reads on the claims.  See MPEP 2114.  It is noted that no controller or other such device is claimed to actually make the system behave in the claimed manner.
Regarding claim 26 Saboo discloses the pick-place vehicle is configured to engage the mobile storage unit with a lifting mechanism (forks into pallets which carry boxes), and place the target mobile storage unit into a vertically displaced unstocked or partially stocked storage bay using the lifting mechanism of the pick-place vehicle (placing pallet on shelf or floor area below shelf).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saboo in view of US 5,032,994 to Wellman.
As discussed above Saboo discloses all the limitations of the claims except the pick-place vehicle comprises lifting forks mounted to a pivoting mast; and the lifting forks are structurally configured to engage and disengage the mobile storage units.
Wellman teaches a pick-place vehicle comprises a turret stock picker forklift including lifting forks (32) mounted to a pivoting mast (30); and the lifting forks are structurally configured to engage and disengage the mobile storage units. (figure 1) in order to pick items in relatively narrow aisles (col. 1 lines 8-11).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Saboo to include the pick-place vehicle comprises lifting forks mounted to a pivoting mast; and the lifting forks are structurally configured to engage and disengage the mobile storage units, as taught by Wellman, in order to pick items in relatively narrow aisles.  Such vehicles are known to allow for narrower aisles and thus better storage efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3652